It is ordered and adjudged by this court, that the judgment of the said Court of Appeals be, and the same is hereby, reversed and judgment is entered for the plaintiff in error, for the reason that statutes in derogation of the common law must be strictly construed, and under a strict construction of Section 712, General Code, presentation of a check for certification is not a presentation for "collection and payment". Fulton, Supt. of Banks, v. B. R. Baker-Toledo Co.,post, 226.
Judgment reversed and judgment for plaintiff in error.
WEYGANDT, C.J., ALLEN, STEPHENSON, JONES, MATTHIAS, BEVIS and ZIMMERMAN, JJ., concur. *Page 148